Citation Nr: 9918918	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-28 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability.

2.  Entitlement to service connection for a right wrist 
disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1982 
to September 1991.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the San Juan, Puerto Rico Regional Office 
(RO), of the Department of Veterans Affairs (VA), which 
denied the appellant's claims of entitlement to service 
connection for a right wrist disability and an evaluation in 
excess of 10 percent for a low back disorder.  In December 
1993, a hearing was held in San Juan before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  In November 1995, the Board 
remanded the case to the RO for additional development; the 
RO has now returned the case to the Board for appellate 
review.

The Board notes that the RO recently issued a rating decision 
in September 1998 that denied the appellant's claim of 
entitlement to an increased evaluation for his service-
connected right knee disability; it does not appear that a 
Notice of Disagreement (NOD) has been submitted by the 
appellant as yet.  The Board also notes that the appellant 
submitted an NOD to a rating issued by the RO in February 
1996 that denied his claim of entitlement to service 
connection for a psychiatric disorder on the basis that the 
claim was not well-grounded.  A Statement of the Case was 
issued in July 1998; however, the appellant apparently did 
not submit a substantive appeal on that issue.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for the appeal of these matters, 
the Board has not included them in its appellate 
consideration.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for the 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with radiation into the whole back and objective medical 
evidence of no limitation of motion of the lumbar spine, 
negative straight leg raises and Lasegue signs, no tenderness 
on palpation and no objective evidence of painful motion or 
weakness of the legs.  No muscle spasms were clinically 
documented on the most recent examinations, nor was any 
muscle atrophy.  Gait is normal.  Radiographic examination of 
the appellant's lumbosacral spine has been negative.

3.  The level of disability produced by the appellant's low 
back disability is consistent with slight limitation of 
motion of the lumbar spine or characteristic pain on motion.

4.  The evidence of record does not establish that the 
appellant currently has a diagnosis of any right wrist 
disorder that is related to service.  The appellant has 
submitted no medical evidence showing a diagnosis of a right 
wrist disorder, nor has he submitted any evidence showing 
current treatment for a right wrist disorder. 

5.  The appellant also has not submitted medical evidence of 
any nexus between any alleged right wrist disorder and any 
disease or injury incurred during service to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5289, 5292, 5293, 5295 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a right wrist 
disorder.  38 U.S.C.A. §§ 1101, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim.

The appellant's claim for an increased rating is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The 
evidence on file includes service medical records, VA medical 
records and reports of VA examinations including x-ray 
reports.  All relevant facts have been properly developed and 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet.App. 55, 58 (1994).  
The most current evidence of the present level of disability 
includes VA medical treatment records from November 1991 to 
December 1995, VA spine examinations conducted in February 
1993 and February 1998, and a VA neurological examination 
conducted in February 1998.

Historically, the appellant was granted service-connection 
for his low back disability based on the findings of a VA 
examiner that the appellant experienced low back pain on 
motion, as well as tenderness of the lumbar paravertebral 
muscles.  A 10 percent evaluation, effective as of September 
1991, was assigned by the RO for dorsolumbar paravertebral 
myositis.  The appellant contends that he is entitled to a 
higher evaluation.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The appellant's lumbar spine disability can be evaluated 
under the criteria of Diagnostic Code 5021 for myositis, 
which is rated based on limitation of motion of the affected 
parts as degenerative arthritis.  Diagnostic Code 5003 sets 
forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  Where there is some 
limitation of motion, less than would be assigned under Codes 
5200 et seq., a 10 percent rating is for assignment.  An 
evaluation in excess of 20 percent is not provided for under 
Diagnostic Code 5003, and thus reference must be made to 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent 
evaluation is warranted for a lumbosacral strain where there 
is characteristic pain on motion.  A 20 percent evaluation is 
warranted for a lumbosacral strain when there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  (The appellant is currently rated 10 
percent under this Code).

A 40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5289.  

A 60 percent rating is warranted when a low back disorder 
produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The appellant underwent a VA spine examination in July 1992.  
His gait and carriage were noted to be normal.  Tenderness in 
the lumbar paravertebral muscles with mild spasm was 
observed.  

The appellant underwent another VA spine examination in 
February 1993.  He complained of low back pain that was 
elicited and exacerbated by prolonged sitting, walking or 
bending.  On physical examination, a normal gait and stance 
were observed.  The rest of the spine examination, including 
x-rays, was negative except for objective findings of 
tenderness of the lumbar paravertebral muscles.  A diagnosis 
of dorsal lumbar paravertebral myositis was rendered by the 
examiner.

The appellant testified at his December 1993 Travel Board 
hearing that his back gets tense and he then has to rest.  He 
stated that his back hurts after standing, sitting and 
lifting and that he had to take pain medication.  The 
appellant further testified that he went to the VA for 
treatment two to three times per month, but he had never been 
hospitalized for his back.  See Hearing Transcript pp. 11-12.

In March 1993, the appellant sought treatment at a VA clinic 
for complaints of recurrent low back pain.  He indicated that 
the his back pain was intermittent and localized to the low 
back area; he denied leg numbness.  On physical examination, 
decreased flexion and extension was demonstrated and pain was 
elicited in all planes.  He was found to have negative 
straight leg raises, Lasegue and Patrick tests.  Sensation 
was intact and the lumbar spine x-rays were normal.  

The appellant again sought treatment in July 1995.  He 
complained of low back pain of three days duration.  On 
physical examination, range of motion was noted to be intact.  
However, paraspinal tenderness was demonstrated on palpation.

The appellant subsequently underwent a VA spine examination 
in February 1998.  He complained of moderate to severe low 
back pain that radiated to all of the back and was associated 
with leg numbness.  He stated that he had not received any 
treatment in the past year for his back.  The appellant 
described his back pain as being worse on cold days, with 
stress, and on standing for a long time.  He reported that he 
worked as a bus driver and that he had no related functional 
impairment due to his back condition, except occasionally 
when he had to lift mail bags.  He stated that he suffered 
from no functional impairment in his daily activities except 
that he could not participate in sports activities.

On physical examination, the appellant demonstrated full and 
complete motion of the lumbar spine which the examiner stated 
was accomplished without pain.  There was no incoordination, 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups of the lumbar spine.  The 
examiner stated that there was no objective evidence of 
painful motion on any movements of the lumbar spine; no 
objective evidence of muscle spasm of the lumbar 
paravertebral muscles; no objective evidence of weakness of 
the legs; no postural abnormalities or fixed deformities; and 
no muscle atrophy of the lower extremities.  The musculature 
of the back was normal and there was no tenderness on 
palpation.  Knee and ankle jerks were 2+ and symmetric with 
no pathologic reflexes bilaterally.  Straight leg raises, and 
the Lasegue sign were negative bilaterally.  The appellant 
was noted to have a normal gait.  The diagnosis was 
dorsolumbar paravertebral myositis, asymptomatic today.

The appellant also underwent a VA neurological examination in 
February 1998.  The examiner reviewed the claims file.  The 
examiner concluded that there was no present functional loss 
of the back due to pain; that there was no evidence of disuse 
of the back; that there was no loss of motion of the back; 
that there was no weakened movement of the back; that there 
was no evidence of excess fatigability of the back joints; 
and that there was no evidence of incoordination or impaired 
ability to move.  The neurologist stated that the appellant's 
low back disability was basically asymptomatic that day by 
both history and physical examination.

In order for a higher evaluation to be awarded under the 
currently assigned Diagnostic Code 5295, the appellant would 
have to demonstrate muscle spasm on extreme forward bending 
or the loss of lateral spine motion.  However, there are no 
current clinical findings of muscle spasms on extreme forward 
bending and loss of lateral motion has never been 
demonstrated.  No ankylosis of the lumbar spine has been 
clinically demonstrated; the current medical evidence does 
not demonstrate the presence of an intervertebral disc of the 
lumbar spine.  Therefore Diagnostic Codes 5293 and 5289 are 
not for application.  The Board has also considered the 
degree of limitation of motion that the appellant has, which 
in this case is slight, at worst.  Thus a higher evaluation 
under Diagnostic Code 5292 is not warranted.

Another factor to consider is the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1996).  The appellant described to the VA 
examiners his subjective complaints of pain on use, but the 
most recent objective medical evidence did not show findings 
of pain on motion.  Although the most recent objective 
medical evidence does not show any findings of muscle spasm, 
positive straight leg raises, weakness or atrophy, pain on 
motion, tenderness and muscle spasms were observed in the 
past.  In addition, the appellant has consistently complained 
of low back pain that is worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet.App. 
202 (1995)), the most current medical evidence shows that the 
appellant does not meet the criteria for an evaluation 
greater than that assigned under Diagnostic Code 5295, i.e., 
a 10 percent evaluation.  The pain and functional limitations 
caused by the low back disorder are contemplated in the 
rating for characteristic pain on motion that is represented 
by that rating.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide basis for the assigning of a separate or increased 
disability rating.


II.  Service connection claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, this case was previously remanded by the 
Board in November 1995.  At that time the Board found the 
evidence was insufficient for proper adjudication.  Pursuant 
to the VA's duty to assist a veteran in the development of 
his claims, the case was remanded for further development of 
the issues on appeal.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159.  The requested development included the 
scheduling of a VA examination of the right wrist and the 
gathering of pertinent medical records.

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has said that the statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) does not arise until there is a well-
grounded claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  For a claim 
to be well-grounded, there must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Review of the service medical records reveals that the 
appellant was treated for complaints of left arm pain 
diagnosed as a strain in March 1984 (x-rays taken at that 
time of the left wrist were negative); a laceration of the 
right index finger in June 1989; pain in the right shoulder 
diagnosed as a right shoulder strain in July 1991; and right 
forearm cellulitis in July 1991 that was secondary to an 
insect bite.  The service medical records include no 
complaints, findings or diagnosis of a right wrist disorder.  

The appellant has testified that an error was made in that it 
was not his left wrist that was injured in March 1984, but 
his right.  However, the appellant underwent a Chapter 14 
physical in April 1991, and while he mentioned various 
medical problems, he listed no complaints pertinent to the 
right wrist on the associated report of medical history.  On 
physical examination, there were no clinical findings 
associated with the right wrist.

The appellant submitted a claim for benefits in October 1991, 
but he did not mention a right wrist injury.  The appellant 
underwent VA medical examination in July 1992, but he again 
did not complain of any right wrist problem and no clinical 
findings pertinent to the right wrist were made.  

The appellant testified at his December 1993 Travel Board 
hearing that he had had problems with his right wrist since 
he injured it in service in 1984.  He also indicated that he 
fell on his hand while he was in Panama in 1990, but that he 
was not treated or x-rayed at the time.  See Hearing 
Transcript pp. 3-4 and p. 8.  The appellant stated that he 
went to see a VA doctor within one month after his separation 
from service because of pain and swelling.  See Hearing 
Transcript p. 10.  

Review of the post-service medical records indicates that the 
appellant sought treatment at a VA clinic in January 1993 for 
complaints of right wrist pain.  He indicated that he had had 
this pain since a fall in 1984, and that the pain subsided 
and then started again in 1988.  He denied numbness of his 
fingers.  On physical examination, there was no tenderness to 
palpation and the appellant demonstrated full range of motion 
(wrist flexion and extension was 5/5) and normal strength.  
The Tinel and Phalen signs were negative.  Nerve conduction 
studies revealed normal and upper limit of normal results.  
The diagnosis was that the appellant was presently 
asymptomatic.

The appellant again sought treatment in March 1993 for 
chronic right wrist pain.  He complained of wrist pain when 
moving his arm and at rest, as well as associated hand 
numbness.  On physical examination, right wrist strength was 
5/5; there was full range of motion of the wrist and fingers.  
Sensation was intact.  The Tinel and Phalen signs were 
negative.  

The appellant underwent a VA wrist examination in February 
1998.  He stated that he had sustained trauma to his right 
wrist in service.  He reported that he had not seen a doctor 
about the wrist in the previous year and that he currently 
had no wrist pain or symptoms.  He also indicated that 
lifting heavy mail bags at work was a precipitating factor 
and that upon doing force, he felt pain in the dorsum of the 
right wrist.  On physical examination, no anatomical defects 
of the right wrist or hand were observed; his right hand grip 
strength was 5/5 (normal).  He was able to touch his thumb to 
the tip of each finger and he demonstrated full and complete 
range of motion of the right wrist and fingers.  The examiner 
stated that this motion was accomplished without any pain.  
The examiner concluded that the appellant had a negative 
musculoskeletal right wrist examination.

The appellant and his representative maintain that he suffers 
from residuals of a right wrist injury.  Review of all of the 
evidence of record reveals that the appellant has alleged an 
injury of his right wrist when he fell on it in 1984 during 
his Army service.  There is no documentation of this in the 
claims file, however, the evidence of record contains records 
discussing a 1984 left wrist injury.  Even assuming, 
arguendo, that the appellant did receive treatment for a 
right wrist injury when he was in the Army, as opposed to a 
left wrist injury, there is no medical evidence of record to 
establish that this condition was other than acute and 
transitory.  He has presented no evidence that any right 
wrist disorder is now present, or that any residuals of a 
right wrist injury are now present.  No current right wrist 
disability was clinically demonstrated on the January 1993 or 
March 1993 VA outpatient clinic treatment examinations or on 
the February 1998 VA medical examination and the appellant 
has not indicated that there is any interference with his 
activities or his mobility, just when he has to lift heavy 
mail bags at work.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for a wrist injury 
and that it resolved without any complications or residuals.  
No clinical abnormality as a result of the claimed right 
wrist injury has been medically demonstrated to be currently 
present.  The appellant has not provided any medical 
evidence, except the statement of his opinions contained in 
his written statements and his December 1993 Travel Board 
hearing testimony to establish that he suffers from any right 
wrist disability and his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Further, there is no medical evidence which indicates that 
the appellant suffers from any disorder of the right wrist or 
that there is a service relationship, and such would be 
required to make the claim plausible.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Citation omitted.)  In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the 
claim for service connection for a right wrist disorder must 
be denied as not well-grounded.  

Where there is no medical evidence demonstrating that the 
claimed disorder currently exists, the claim is not well-
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its September 1992 rating decision and in 
its July 1998 Supplemental Statement of the Case (SSOC) in 
which the appellant was informed that his current medical 
records were negative for any clinical evidence of any 
current right wrist pathology.  Thus, the Board concludes 
that the notice required in Robinette has been satisfied.  
Moreover, there is no indication that there are any available 
records which would make the claim well-grounded.

Further, as the evidence needed to well ground this claim is 
essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is prejudice in the Board entering a decision on the subissue 
of whether the claim was well-grounded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any right wrist 
disability, and since he has failed to present competent 
medical evidence that his claim of a right wrist disorder is 
plausible, that is, he has failed to present medical evidence 
that links the alleged right wrist disorder to service, the 
claim for service connection for a right wrist disorder must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995). 


ORDER

An increased rating for the low back disability is denied.

A well-grounded claim for entitlement to service connection 
for a right wrist disorder not having been submitted, the 
claim is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

